Citation Nr: 1413341	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  09-42 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of lumbar strain.  

2.  Entitlement to service connection for residuals of lumbar strain.  

3.  Entitlement to service connection for peripheral nerve damage of the right lower extremity.  

4.  Entitlement to service connection for peripheral nerve damage of the left lower extremity.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to an initial rating in excess of 10 percent for residuals of injury to the left knee, to exclude the period from January 26, 2009, through February 28, 2009, when a temporary total rating (TTR) was in effect for convalescence following surgery.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to June 1993, from August 2003 to January 2004, and from July 2007 to June 2008, including service in Iraq from September 2007 to May 2008.  He also has service with the U.S. Army Reserve until his retirement in approximately September 2011; presumably this includes periods of active duty for training (ACDUTRA) and of inactive duty training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2009 and June 2009 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In his November 2009 and July 2010 VA Form 9 Substantive Appeals, the Veteran requested a Board hearing be held at the RO.  In August 2010 correspondence, the RO notified the Veteran that his Board hearing was scheduled for a date in October 2010.  The Veteran failed to appear for this hearing.  As the Veteran has not requested that the Board hearing be rescheduled, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2013).  

Subsequently, the Board remanded this matter for further development in May 2012.  
The Board notes that in the June 2009 rating decision, a temporary total rating (TTR) was granted from January 26, 2009 to February 28, 2009, for convalescence from surgery on the Veteran's left knee, pursuant to the provisions of 38 C.F.R. § 4.30 (2013).  His initial 10 percent rating was restored, effective March 1, 2009.  The Veteran's request for a higher rating for his service-connected left knee disorder does not, of course, cover the time period covered by his TTR.  

After the RO issued the December 2012 Supplemental Statement of the Case (SSOC), the Veteran submitted pertinent VA treatment records and the RO later associated additional VA treatment records with his electronic file or eFolder.  The Board notes that both the Veteran and his representative have filed separate signed waivers in December 2012 in which they waived the right to have this appeal remanded to the RO if new evidence was submitted.  They instead requested that the Board consider in the first instance any new evidence submitted after the last SSOC.  Therefore, the Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. §§ 20.800; 20.1304(c) (2013).  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDINGS OF FACT

1.  In a September 2004 rating decision, the RO denied the Veteran's service connection claim for residuals, lumbar strain, claimed as low back pain; although properly notified of the denial, the Veteran failed to appeal this denial.  

2.  Evidence associated with the claims file since the September 2004 denial relates to an unestablished fact necessary to substantiate the claim for service connection for a lumbar spine disability, and raises a reasonable possibility of substantiating the claim.  

3.  The evidence of record does not show that the Veteran has a currently diagnosed back disability, or residuals thereof.  

4.  The evidence of record does not show that the Veteran has a currently diagnosed peripheral neuropathy disability of the lower extremities. 

5.  Resolving reasonable doubt in the Veteran's favor, tinnitus is likely related to service.  

6.  The Veteran's left knee disability is not manifested by flexion limited to 30 degrees, or extension limited to more than 10 degrees.  

7.  Since June 13, 2012, the Veteran's left knee disability has been manifested by extension to 40 degrees with pain and functional loss with pain on movement.  


CONCLUSIONS OF LAW

1.  The September 2004 RO rating decision that denied the Veteran's service connection claim for residuals, lumbar strain, claimed as low back pain, is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

2. New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of lumbar strain; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (c) (2013).  

3.  Residuals of lumbar strain were not incurred in or aggravated during active service, nor may they be presumed to have been.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

4.  Peripheral nerve damage of the right lower extremity was not incurred in or aggravated during active service, is not presumed to have been, nor is it the result of or aggravated by a service-connected back disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  

5.  Peripheral nerve damage of the left lower extremity was not incurred in or aggravated during active service, is not presumed to have been, nor is it the result of or aggravated by a service-connected back disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  

6.  Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

7.  The criteria for an initial rating in excess of 10 percent for residuals of injury to the left knee have not been met, excluding the period from January 26, 2009, through February 28, 2009, when a TTR was in effect for convalescence following surgery.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5010-5260 (2013).  

8.  The criteria for a separate rating of 40 percent, but no higher, for limited extension as a residual of injury to the left knee has been met, for the period from June 13, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5261 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled by information provided to the Veteran in letters from the RO dated in March 2009, April 2009, and June 2009.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  

With respect to the higher rating claim for the left knee, the Veteran was granted service connection for a left knee disability and assigned an initial disability rating and effective date in one of the rating decisions currently on appeal.  As this claim was more than substantiated in that it was proven, the purpose that the notice is intended to serve has been fulfilled and no additional notice is required for this claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  An additional notice as to disability ratings and effective dates was provided in the correspondence dated in March 2009, April 2009, and June 2009.  

Given the determination reached in this decision regarding the Veteran's effort to reopen his back claim and to grant service connection for tinnitus, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for reopening the Veteran's back claim at present and for granting service connection for tinnitus without detriment to the due process rights of the Veteran.  

In any event, the Veteran has not alleged prejudice with respect to the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  The Veteran was notified in the correspondence identified above of the criteria for establishing service connection for tinnitus, peripheral nerves, and a left knee disability, the evidence required, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings, which was noted to include consideration of the impact on employment, and effective dates in the correspondence identified above.  These letters addressed all notice elements and predated the final adjudication of these claims by the RO in the December 2012 supplemental statements of the case.  Nothing more is required.  

VA is required to aid a claimant in the procurement of pertinent records, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c).  VA also is required to provide a medical examination or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. §§ 3.159(c)(4).  

The Veteran's VA and private treatment records have been obtained.  His medical records from the Social Security Administration (SSA) were provided in a CD-ROM format, and later copied and associated with his claims file.  

Adequate and thorough VA medical examinations were conducted regarding the Veteran's claims for service connection for a back disorder and for tinnitus as well as his request for a higher rating for his left knee disability.  No specific examination was undertaken regarding his claims for service connection for peripheral nerve damage of each lower extremity as the record failed to disclose a current disability of the lower extremities, a necessary requirement for establishing service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Neither the Veteran nor his representative has identified any further development necessary for a fair adjudication of the claims that has not been completed.  Therefore, the Board finds that no further notice or assistance is required and that VA's duties to notify and to assist have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

New and Material Evidence

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not undertake an examination of the merits of the claim.  The Board, therefore, undertakes a de novo review of the new and material evidence issue.  

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.  

Factual Background and Analysis

The Veteran seeks to reopen his claim of entitlement to service connection for residuals of lumbar strain.  He contends that he has submitted competent and credible lay and medical evidence of a back injury or aggravation during service.  

A claim for service connection for residuals, lumbar strain, claimed as low back pain, was previously considered and denied by the RO in July 1997 and September 2004 rating decisions.  The Veteran failed to appeal either denial and, therefore, the September 2004 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104 , 20.302, 20.1103.  As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented for the claim since the last final rating decision.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The RO denied the claim in July 1997 finding that there was no evidence of a permanent residual or chronic disability and that the VA examination was normal.  The RO denied the claim in September 2004 finding that there was no evidence of a current back disability as demonstrated by a recent magnetic resonance imaging (MRI) scan.  

At the time of the September 2004 RO decision that denied service connection for residuals, lumbar strain, the evidence of record consisted of: the Veteran's service treatment records; VA examinations dated in January 1997, February 1997, April 1997, April 2004, May 2004; VA treatment records dated April 1994 to May 1995, December 1996 to April 1997, and from March 2004 to August 2004; private medical records dated February 1999 to April 2003; lay statements from various acquaintances of the Veteran; and written submissions from the Veteran.  

Although notified of the September 2004 denial later in September 2004, the Veteran did not file an appeal.  As such, the September 2004 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104 , 20.302, 20.1103.  

Since the September 2004 RO decision the following evidence has been associated with the claims file: additional service treatment records; service personnel records; records from the Veteran's application for SSA disability benefits; several lay statements from fellow Reservists and his work supervisor about inservice injuries; VA treatment records in paper and electronic files dated from November 2003 to April 2013; private treatment records dated from July 2003 to June 2012; VA examinations dated in July 2008, October 2008, January 2009, February 2009, April 2009, July 2009, May 2010, and June 2012; and written submissions from the Veteran and his representative.  

This new evidence includes service treatment records from his last period of active duty from July 2007 to June 2008.  These service treatment records include at least two records dated in April 2008 and May 2008 showing complaints of back pain.  Because these service treatment records were not missing and did not even exist at the time of the September 2004 rating decision, VA need not reconsider the claim pursuant to the special provisions of 38 C.F.R. § 3.156(c).  See 38 C.F.R. § 3.156(c)(2).  

In light of the foregoing, new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of lumbar strain.  The evidence submitted subsequent to the September 2004 rating decision as noted above is new, in that it was not previously of record.  The newly submitted evidence is also material.  The claim was denied in July 1997 and September 2004 because there was no evidence of a current back disability.  The evidence received subsequent to the September 2004 rating decision includes service treatment records from his last period of active duty showing additional back complaints.  

The Board notes that the Veteran is competent to provide lay evidence of in service incurrence of his claimed back pain and injury.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Further, as noted above, this new evidence is presumed credible for purposes of reopening the claim.  See Justus, 3 Vet. App. at 513.  As such, the Board finds that the new evidence received tending to show that the Veteran either injured or aggravated a back disorder while on active duty is also material evidence.  

Further, in Shade, the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  The Board notes that while the RO technically did not consider that new and material evidence had been received to reopen the claim, it did request in this case that a VA examination and medical opinion be done in May 2010.  In sum, additional evidence received since the last final decision relates to an unestablished fact necessary to substantiate the Veteran's claim; that is, the additional evidence relates to the question of whether the Veteran suffered a back injury during his period of active service that may be etiologically related to any currently diagnosed spinal disability.  

Such evidence is neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim, and raises a reasonable possibility of substantiating the claim on appeal.  As such, the claim of entitlement to service connection for a lumbar spine disability is reopened, and is further addressed in the adjudication below.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including arthritis and organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year from date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & 2012); 38 C.F.R. §§ 3.307, 3.309.  

Generally, in order to prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Arthritis is a chronic disease.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a chronic disease in service or continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

The law provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Back

The Veteran seeks service connection for the residuals of lumbar strain, which he originally claimed as low back pain.  

According to an August 1990 service treatment record, the Veteran complained of back pain radiating into his legs.  Heat and aspirin were prescribed.  While a history of back trauma was noted, his July 1989 enlistment examination revealed no spinal abnormalities.  

According to a November 1990 service treatment record, the Veteran was treated for lower back pain in his muscles due to lifting.  Assessment was a possible pulled muscle.  

According to a January 1991 service treatment record, the Veteran was treated for lower back pain and assessed with mild scoliosis.  

According to a May 1991 service treatment record, the Veteran complained of back pain over the past five months.  Assessment was musculoskeletal pain and Motrin was prescribed.  

Service treatment records dated in June 1991 and August 1991 noted back pain due to heavy lifting and possible scoliosis.  In September the Veteran began physical therapy to maintain his spine.  Assessment was mechanical related back pain secondary to mild scoliosis of the thoracic spine.  

An October 1991 service treatment record revealed that the Veteran was seen for back pain secondary to scoliosis.  Assessment was mild mechanical back pain.  

The Veteran's February 1993 discharge examination for his first period of active duty noted no spinal abnormalities.  On his contemporaneous report of medical history, the Veteran denied recurrent back pain.  

In an August 1994 report of medical history contemporaneous with a Gulf War examination between his first and second periods of active duty, the Veteran checked the "no" box (after apparently first checking then erasing the "yes" box) when asked whether he ever had recurrent back pain.  No spinal abnormalities were noted on examination.  

According to a December 1996 VA treatment record the Veteran complained of back pain that radiated to his head and made it painful to move.  He said this happened when he became excited, such as twice recently when he was getting ready to take two final exams.  They started in the lower back and shot up to his head and gave him a headache.  The Veteran also disclosed that he had been having these back pains while in service and for more than one year, but had not been seen by a doctor.  He was seen several days later by a physician at VA who noted that the spine was within normal limits.  Relaxation techniques and pain medication were prescribed.  

A January 1997 X-ray study at VA revealed a normal lumbosacral spine.  The radiologist noted there was no spondylolysis or listhesis and that the sacroiliac joints were normal.  

A January 1997 lay statement from the Veteran's mother stated that the Veteran did not have a back injury before entering service, but since discharge had often complained about backaches.  A signed statement from a fellow reservist that month also revealed that since discharge from active duty the Veteran often complained of back problems.  

The Veteran underwent a VA examination in January 1997.  He said he strained his back lifting ammunition in service and complained periodically of muscle spasms in his back.  Diagnosis by a VA staff physician included residuals of lumbar strain.  

An April 2000 Army Reserve report of examination showed no spinal abnormalities.  

According to December 2002 private medical records, the Veteran complained about low back pain and spasms that radiated upward.  

A May 2004 MRI scan at VA revealed mild spondylosis at the L4-L5 level.  A radiology staffer noted that no focal disk herniation, spinal canal stenosis, or neural foraminal narrowing was seen at any level.  

An August 2004 MRI scan at VA revealed a normal spine.  The chief of radiology service specifically noted that no herniated discs were seen and that there was no evidence of canal stenosis.  

A March 2005 private functional capacity evaluation of the lower extremities showed normal posture and appearance for the Veteran's back.  There was no thoracic or lumbar scoliosis.  Thoracic kyphosis and lumbar lordosis were normal, gait was consistent, and guarding was not observed.  

An April 2008 service treatment record noted that the Veteran complained of back pain on the right side near his shoulder, but no lower back pain.  On examination, the thoracolumbar spine did not demonstrate full range of motion, but the lumbosacral spine was otherwise normal and exhibited a normal appearance.  

On his report of medical assessment contemporaneous with his May 2008 discharge examination, the Veteran made no complaint about his spine.  In his May 2008 post-deployment health assessment the Veteran answered "yes" when asked if he had symptoms of back pain during his deployment.  

Lay statements dated in June 2009 from service buddies and a work supervisor noted the Veteran's post-discharge complaints of back injuries.  

The Veteran underwent a VA examination in May 2010.  The Veteran complained of sharp pains in the back.  The lumbar region exhibited perhaps mild tenderness only to palpation, but the examiner noticed no discreet spasm or deformity and no scars.  The VA examiner found no clinical evidence of current lumbar strain or residuals of lumbar strain.  The current examination was described as normal, which correlated with normal spine films.  The examiner opined that the lumbar strain sustained in service was no longer an issue in everyday life.  An X-ray of the lumbosacral spine revealed no marked deformity, except for some straightening of the spine at the thoracolumbar junction, and it was suggested this was related to either positioning for the exam or perhaps a muscle spasm.  

A July 2010 private medical record showed complaint of lower back pain aggravated by lifting.  The spine was noted as positive for posterior tenderness.  

Service connection may only be granted for a current disability.  When a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. §§ 1110, 1131 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In this case, there is no medical evidence that the Veteran has ever been diagnosed with a lumbar spine disability, except for references to scoliosis in service treatment records during his first period of active duty, an MRI report of spondylosis in 2004, and the report of the January 1997 VA examiner who diagnosed residuals of lumbar strain between the Veteran's first and second periods of active duty.  However, the medical evidence cited above in the August 2004 MRI scan and the May 2010 VA examination shows a normal lower back with no clinical evidence of current lumbar strain or any current lumbosacral disorder.  There is no evidence in the record that the Veteran had a back disability either at the time he filed his claim to reopen in March 2009 or during the pendency of this appeal.  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Veteran is competent and credible to describe the current manifestations of his claimed back disorder because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, to the extent that the Veteran and his representative have contended that he has a current lower back disability, the Board finds such statements to lack competency.  Neither the Veteran nor his representative possesses the medical expertise to diagnose a lower back disability.  The totality of the recent medical evidence also does not show that the Veteran currently has any lumbosacral disorder.  Thus, the Veteran's lay assertion of a current lower back disability lacks competency in light of the other evidence of record and is, in fact, outweighed by this evidence.  

As there is no competent or persuasive evidence of a current lower back disability, direct or presumptive service connection cannot be granted for this claim as the Veteran does not manifest a current disability.  See 38 C.F.R. § 3.303; Hickson, 12 Vet. App. at 253.  

Lower Extremities

The Veteran seeks service connection for peripheral nerve damage to his right and left lower extremities.  He contends this condition is secondary to his lower back disorder.  

According to an August 1990 service treatment record the Veteran complained of back pain radiating into his legs.  Heat and aspirin were prescribed.  

According to a November 1990 service treatment record, the Veteran was treated for lower back pain and shin splints.  He said that the shin splints had bothered him for two months and that he had pain while running.  

The Veteran underwent physical therapy in September 1991 for back pain and mild scoliosis of the thoracic spine.  According to the service treatment record, he denied weakness, numbness, and tingling in the lower extremities.  

According to February 1993 service treatment records, the Veteran complained of pain in his right thigh after he fell down during a basketball game and was treated for a muscle bruise.  

His February 1993 discharge examination for his first period of active duty noted no abnormalities of the lower extremities.  

The Veteran underwent a VA examination in January 1997.  He said he strained his back lifting ammunition in the service and complained periodically of muscle spasms in his back.  He did not complain of radicular distribution of pain into the legs.  Diagnosis by a VA staff physician included residuals of lumbar strain.  

In an April 1997 VA general examination the Veteran denied leg cramps or myalgia (muscle pain in the legs).  

An April 2000 Army Reserve examination showed no abnormalities of the lower extremities.  

According to a December 2002 private medical record, the Veteran's low back pain did not radiate down his legs.  

A March 2005 private functional capacity evaluation of the lower extremities showed normal posture and normal appearance for the Veteran's back, hip, knee, and ankles.  

A January 2008 service treatment record noted the Veteran complained of straining a muscle in his left thigh while running.  Muscles in both thighs were tender on palpation.  

An April 2008 service treatment record noted that the Veteran had no leg weakness or numbness.  

On his report of medical assessment contemporaneous with his May 2008 discharge examination, the Veteran made no complaint about his lower extremities.  In his May 2008 post-deployment health assessment, the Veteran denied numbness or tingling in his extremities.  

A January 2009 VA examination noted that sensory and motor examinations of the lower extremities had grossly normal findings.  The VA examiner noted that there was no evidence of peripheral nerve damage or chronic radiculopathy.  

The Veteran underwent a VA examination in May 2010.  He complained of bilateral radiculopathy, or sharp pains in the back and twitching in his legs at night which his wife noticed.  On examination, straight leg raise was negative to 30 degrees on both sides and the examiner could not demonstrate motor weakness, foot drop, or sensory deficit.  Knee jerks and ankle jerks were normal and symmetrical.  Sensory and motor examinations were normal.  The VA examiner found no clinical evidence of current residuals of lumbar strain.  

A July 2010 private medical record noted a clinical assessment of back pain lumbar with radiculopathy, but without any discussion or diagnosis of neuropathy or radiculopathy of the lower extremities.  

In January 2012, the Veteran underwent a VA peripheral nerve examination for a carpal tunnel syndrome complaint; however, the peripheral nerves of the lower extremities were not examined.  

Based upon the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claims that any current peripheral neuropathy of the lower extremities was incurred as a result of any established event, injury, or disease during active service.  The Board notes that while there is some evidence during his first period of active service of pain radiating into his legs, he denied leg weakness, numbness or tingling in subsequent service treatment records.  

Moreover, there is no medical evidence that the Veteran has a current peripheral neuropathy disorder of the lower extremities.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In this case, there is no medical evidence that the Veteran has ever been diagnosed with a peripheral neuropathy disability of the lower extremities, either before or after he filed these claims for service connection in March 2009.  The medical evidence cited above in the VA examinations dated in January 1997, January 2009, and May 2010 show no radiculopathy or neuropathy of the Veteran's lower extremities.  

The Board notes further that secondary service connection also is not warranted for these claims.  The Board has decided in this decision against a grant of service connection for a lower back disorder (see above).  The Veteran may not be awarded secondary service connection based on a disorder that is not already service connected.  See 38 C.F.R. § 3.310.  

Therefore, service connection for these peripheral neuropathy claims on a direct or secondary basis is not available in this case.  

In addition to the medical evidence, the Board has considered the assertions that the Veteran and his representative have advanced in connection with this appeal.  The Board finds that the Veteran is not competent to diagnose his medical conditions or state they were caused by certain agents as these are medical matters and not factual matters as he is not shown to have the requisite medical training.  The Board does not doubt the sincerity of the Veteran's belief that his claimed leg disorders are the result of his lower back pain in service.  However, questions of medical diagnosis and causation are within the province of medical professionals.  Jones v. Brown, 7 Vet. App. 134 (1994).  As the Veteran and his representative are lay persons without the appropriate medical training or expertise, they are not competent to render a probative or persuasive opinion on medical matters.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of opining on matters requiring medical knowledge).  Consequently, the lay assertions as to the diagnosis and etiology of his claimed peripheral neuropathy of the lower extremities have no probative value, especially when the totality of the medical evidence is against his assertions.  

For the foregoing reasons, the claims for service connection for peripheral nerve damage to both the right and left lower extremities must be denied.  In arriving at the decision to deny these claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  

Tinnitus

The Veteran seeks service connection for tinnitus as a result of his noise exposure while stationed in Iraq during his third and last period of active duty.  

According to his DD Form 214, the Veteran served in Iraq from September 2007 to May 2008 while a member of a signal unit.  While the DD Form 214 does not reflect combat service, information in the claims file reveals that he unsuccessfully sought the Combat Action Badge because Forward Operating Base Bucca, where his unit was stationed, came under enemy fire on the night of December 5, 2007.  

Service treatment records dated in November 1992 and December 1992 indicate that during his first period of active duty the Veteran denied tinnitus when seen for vertigo.  

In his May 2008 post-deployment health assessment after the completion of his third period of active duty the Veteran denied ringing in his ears.  However, he also indicated that while deployed he sometimes was exposed to loud noises.  

Post-service, the Veteran underwent a VA audiological examination in July 2008.  The VA examiner noted that there was no record of tinnitus in service treatment records.  However, the Veteran reported an intermittent ringing tinnitus in both ears, maybe four or five times a week, which lasted for a couple of hours.  He told the examiner this began approximately five months before, after rocket attacks in Iraq.  He explained this was not bothersome, but sometimes made him feel as if his equilibrium was off at times.  He reported exposure to loud noise in service from rockets, weapons, 105 howitzers, and helicopters.  He said that he wore hearing protection, except during incoming rocket attacks.  He also reported occupational and recreational noise exposure between periods of active duty and since discharge from working near aircraft engines, although he wore hearing protection, and from leaf blowers, when he did not wear hearing protection.  The VA audiologist did not include a medical opinion regarding etiology.  

The Veteran underwent a VA audiological examination in January 2009.  It was noted that the Veteran did not report tinnitus in his service treatment records, but did report intermittent tinnitus during his July 2008 VA examination.  The January 2009 VA examiner opined that it was not likely that his currently reported tinnitus was related to military noise exposure because the Veteran had denied ringing in his ears now or during deployment on his May 2008 post deployment health assessment.  

A November 2012 VA treatment record noted that the Veteran reported a worsening ring in the ears that came and went and lasted about an hour.  

According to a December 2012 VA treatment record, the Veteran complained of persistent tonal buzzing tinnitus in both ears.  While not constant, it occurred daily and could last for hours at a time.  He indicated it began during his last period of active duty and noted he experienced artillery and rocket attacks which occasionally left him without time to insert ear protection.  A trial period of ear level maskers was to be tried.  

The Board's review of the medical and lay evidence of record indicates that the Veteran's current tinnitus is due to service and, thus, service connection is warranted for this claim.  Initially, the Board notes that in the VA audiological examinations cited above the Veteran has been diagnosed with tinnitus.  

As to service incurrence, while his service treatment records are silent as to any documented tinnitus disorder during service, the Board finds that the Veteran's credible lay evidence of exposure to loud noise during service is consistent with the circumstances and conditions of his military service in Iraq in 2007 and 2008.  He presented competent and credible evidence to show in-service occurrence of acoustic trauma when he mentioned such to the July 2008 VA examiner and made a notation of exposure to loud noise on his post-deployment health assessment.  His service activities in a designated imminent danger pay area also are capable of lay observation and appear to be consistent with his duties.  See Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007) (holding that medical evidence is not always required to establish the elements of in-service incurrence and nexus).  

After reviewing the lay and medical evidence of record, the Board also finds that the preponderance of the evidence is, at the very least, in equipoise as to whether the Veteran's current tinnitus disorder is the result of noise exposure during service.  While the January 2009 VA examiner opined that tinnitus was not likely related to noise exposure in service, she based this opinion on the lack of findings in the service treatment records.  However, post-service medical records and examinations revealed that tinnitus developed months after discharge and that the Veteran plausibly claimed he was exposed to the noise of enemy rocket attacks during service in Iraq.  Moreover, the VA examiner did not base her opinion on the Veteran's non-service occupational or recreational noise exposure, but on the lack of any tinnitus complaints in service treatment records.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence which satisfactorily proves or disproves the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, the Board finds that the lay and medical evidence is, at the very least, in equipoise as to the question of whether the Veteran's tinnitus is related to service.  There can be no doubt that further medical inquiry could be undertaken with a view towards additional development of this claim, such as whether it is common for service members exposed to artillery and rocket attacks in Iraq in 2007 and 2008 to later develop a tinnitus disorder.  However, the Board notes that this claim has now been pending for nearly six years.  

The Board finds that under the circumstances of this case, the written contentions and testimony of the Veteran are sufficient to provide evidence of a nexus, or relationship, between the Veteran's current tinnitus disorder and service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus); Barr, 21 Vet. App. at 307-09 (holding that medical evidence is not always required to establish the elements of in-service incurrence and nexus).  Therefore, the Veteran has established a link between his tinnitus and military service.  

In view of the above, and in affording the Veteran the benefit of the doubt as the law requires, the Board finds that service connection is warranted for the Veteran's tinnitus disability.  As the Board finds that the Veteran has provided evidence of those elements required for a grant of service connection for this claim, the claim for service connection for tinnitus is granted.  

Increased Rating - Laws and Regulations

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved), remains an "original claim" and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Id. at 126.  

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2.  Rating of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14.  

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  However, resolution of reasonable doubt is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3.  

In evaluating the Veteran's higher rating claim for the left knee, the Board also must consider any pain, excess motion, weakness, incoordination, excess fatigability, and such other factors, when determining the appropriate rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45 (2012); Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Left Knee

The Veteran seeks a higher rating than the initial 10 percent rating assigned for his left knee disability.  Service connection for residuals of injury to the left knee was granted in the January 2009 rating decision now on appeal and an initial 10 percent rating was granted for the knee, effective June 20, 2008.  He contends that a higher rating is appropriate because of pain and surgery on the knee.  As noted in the Introduction, the Veteran was granted a TTR from January 26, 2009 to February 28, 2009, for convalescence from left knee surgery.  The 10 percent rating was then restored for the time period commencing March 1, 2009.  Thus, the adjudication which follows will not disturb the time period covered by the TTR.  

The Veteran's left knee disability has been rated under Diagnostic Code 5260 for limitation of flexion.  Under Diagnostic Code 5260, a 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  

Under Diagnostic Code 5261, a zero percent rating is warranted when extension is limited to 5 degrees and a 10 percent rating is warranted when extension is limited to 10 degrees.  A 20 percent rating is warranted when extension is limited to 15 degrees.  A 30 percent rating is warranted when extension is limited to 20 degrees.  A 40 percent rating is warranted when extension is limited to 30 degrees and a 50 percent rating is warranted when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Under Diagnostic Code 5257, a knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and a maximum 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Board also must consider pain, weakness, excess motion, incoordination, excess fatigability, and other functional limitation factors when determining the appropriate rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A claimant who has arthritis or limitation of motion, and instability of a knee, may be rated separately under Diagnostic Codes 5003 and 5257.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56704 (1998).  Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same knee.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59990 (2004).  

A July 2008 X-ray study of the left knee at VA showed a normal left knee.  There was no significant bone, joint, or soft tissue abnormality.  

The Veteran underwent a VA examination of the left knee in October 2008.  The Veteran told the examiner that he had been wearing a soft brace on the left knee for several weeks.  He complained that the knee felt weak at times with mild pain for which he used Extra Strength Tylenol.  There was no longer any swelling.  He did not use a cane or any other assistive device.  The Veteran worked post-service as an airline baggage handler and complained of left knee discomfort if he was on his knee for quite some time and could have mild swelling.  He did have some pain loading luggage.  

On examination, he was able to extend and flex the knee on three repetitions from zero to 140 degrees without any difficulty.  There was mild pain, but no restriction on the repetitions.  Range of motion did not deteriorate nor did pain increase.  Palpation of the left knee did not reveal effusion, heat or tenderness.  An MRI scan of the left knee revealed a nondisplaced medial meniscal tear in the posterior midbody/posterior horn junction involving the meniscocapsular junction with an associated parameniscal cyst; a borderline discoid lateral meniscus; and a rudimentary posteromedial Baker's cyst.  Impression was medial meniscus tear.  The VA examiner also noted that there was no report as of yet of instability in the left knee.  

A November 2008 VA orthopedic clinic record revealed the Veteran's evaluation for a medial meniscus tear.  On examination, range of motion was zero to 135 degrees and symmetric.  He was stable to varus and valgus as well as anterior and posterior stress.  Motor and sensory exams were within normal limits.  He had exquisite tenderness in the posterior medial corner with palpation.  Arthroscopic surgery was discussed in the new year.  

A January 2009 history and physical at VA before surgery on the left knee revealed a normally developed 37-year-old male whose extremities appeared within normal limits.  

A VA treatment record noted left knee diagnostic arthroscopy on January 26, 2009.  

A March 2009 VA treatment record noted that knee surgery in January disclosed no evidence of any meniscus tear, but grade I changes in the patellofemoral compartment.  The Veteran complained that since surgery he continued to have pain in the knee and had occasional episodes of giving out.  On examination, there was full range of motion of the left knee.  Surgical excisions were well healed, there was no erythema or drainage, and no effusion about the knee.  He was able to weight bear without pain and the knee was stable to varus and valgus stress.  There was no tenderness to palpation on the medial or lateral joint line.  There was exquisite tenderness along the undersurface of the patella both medially and laterally.  The examining physician noted that patellofemoral arthritis was ultimately the cause of the Veteran's continuing pain and episodes of giving way due to pain.  She suggested he wear knee pads when on his knees at work.  She also suggested a knee sleeve when doing sporting activities.  He was given a note to excuse his absence that weekend at physical training for the Reserve.  

March 2009 correspondence from a private physician noted that the Veteran had undergone left knee arthroscopy earlier in the year and needed to be excused from weekend Reserve physical training 

April 2009 correspondence from a private physician noted that the Veteran had been examined and diagnosed with patellofemoral pain in the left knee.  The physician requested that the Veteran be excused from Reserve physical training in order to attend physical therapy for two to three weeks.  

An April 2009 private medical record noted that the Veteran thought that his left knee was really not a whole lot better since surgery and physical therapy.  He had continuing pain anteriorly and medially exacerbated with stairs and prolonged sitting.  He also reported a clicking sensation with flexion and extension.  He had not continued an exercise program, but took anti-inflammatories.  Examination of the knee showed no effusion, mild paripatellar tenderness, full range of motion with a subtle click as he passes through about 20 degrees, no varus or valgus instability, and palpable pedal pulses.  Sensation was intact.  The examiner noted continuing knee symptoms related to patellofemoral stress syndrome.  

An August 2009 private MRI scan of the left knee noted a minimal Baker's cyst, a small focus of metallic artifact likely related to surgery, and an otherwise normal knee.  There was no cartilage or ligament damage.  

A July 2010 private medical record noted left knee pain with popping and tenderness.  

An August 2010 private medical record noted that the Veteran believed that physical therapy had not helped him.  He reported continuing anterior knee pain exacerbated with stairs and prolonged sitting.  He denied swelling.  The left knee showed visible quad atrophy on the left side, but full range of motion.  Lachman's and McMurray's tests were negative.  There was no instability and sensation was noted as intact.  The Veteran was given another referral for physical therapy.  

A November 2010 private medical record noted complaint of left knee pain with formal physical therapy not seeming to help.  The Veteran told the doctor he wanted to try home exercises again and admitted he did not do this avidly in the past.  

According to an April 2011 physical therapy consultation at VA the Veteran was told by a private physician in 2009 and 2010 that he had patellar tendonitis, but the Veteran reported little improvement after surgery and physical therapy.  Now his pain increased with walking, going down the stairs, and increased physical activity.  Pain decreased with rest.  Left knee flexion was to 130 degrees and extension was to zero degrees.  Strength of left knee flexion and extension was 3+/5.  Moderate tenderness was noted with palpation of the left medial knee joint and moderate pain with patellar mobility testing.  

A July 2011 VA medical record noted that the Veteran used his brace some which helped.  Left knee flexion was to 128 degrees with extension to zero degrees.  Strength of left knee flexion and extension was measured as 4/5.  It was also noted that the Veteran had progressed well with his exercise program and had met certain rehabilitation goals.  

Records from the Social Security Administration (SSA) noted that the Veteran received disability benefits for PTSD.  Nevertheless, on his November 2011 Function Report the Veteran disclosed that he daily wore a knee brace that had been prescribed after his surgery in 2009.  

The Veteran underwent a VA examination in January 2012.  He reported flare-ups with pain on prolonged standing or going up stairs.  Left knee flexion was to 140 degrees with painful motion beginning at 130 degrees and extension was to 0 degrees with no objective evidence of painful motion.  Repetitive use testing showed no additional loss of motion or functional loss or functional impairment, except for pain on movement.  There was no tenderness or pain on palpation for the left knee joint.  Muscle strength of the left knee on flexion and extension was normal.  Various instability tests of the left knee also were normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The VA examiner reported a left meniscal tear, a meniscectomy, and frequent periods of joint pain and joint effusion.  Diagnosis was residuals of a knee injury or strain with meniscal tear.  The January 2012 VA examiner opined that the Veteran was unemployable for physical work but not sedentary work because of swelling and pain with walking and standing.  

The Veteran underwent a VA examination in June 2012.  He complained of chronic left knee pain since his service injury and subsequent surgery.  He also reported daily intermittent stiffness lasting an hour.  The knee swelled if he walked long distances (one block), and lasted an hour.  It would catch on occasion with ambulation.  He did not report falling, but said at times he had to stop.  He used a knee brace daily, but not a cane.  The Veteran reported flare-ups with prolonged walking (100 feet), prolonged standing (20 minutes), prolonged sitting (30 minutes), and any climbing.  He also described subjective weakness without frank instability.  During flare-ups he also estimated that extension was limited to 20 degrees and flexion was limited to 100 degrees and the flare-ups lasted an hour.  There was no inflammatory arthritis and he took daily medication.  

On examination in June 2012, left knee flexion was to 115 degrees with painful motion beginning at 95 degrees.  Extension was noted to be to 0 degrees, both without pain on motion and with pain from 0 to 40 degrees.  There was no measurable change in range of motion with repetitive use testing, although the examiner noted increased pain on movement.  There was no weakness, fatigability, or incoordination, with repetitive testing.  There was also tenderness or pain on palpation for the left knee joint line.  Muscle strength for left knee flexion and extension was normal and there was no laxity of the left knee with the posterior instability test and the medial-lateral instability test.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The VA examiner reported no evidence of shin splints, ankylosis, swelling, or redness.  

A July 2012 X-ray study of the left knee showed a normal left knee.  Diagnosis was left knee grade I chondromalacia noted at the 2009 arthroscopy.  The VA examiner also opined that the Veteran was employable in spite of his service-connected left knee disability, but in more sedentary type work that avoided required prolonged standing, walking, and climbing.  

An October 2012 VA medical record noted that the Veteran complained of pain and weakness in his left knee, but had been doing very well with a brace and needed a new one.  

The Board finds that an initial rating in excess of 10 percent for the left knee assigned under Diagnostic Code 5260 for limitation of motion, since June 20, 2008, is not warranted.  Specifically, there is no medical evidence for the left knee of flexion limited to 30 degrees since the service connection effective date of June 20, 2008, to warrant a 20 percent disability rating under Diagnostic Code 5260.  The VA examinations of record showed flexion was never measured below 115 degrees, or at 95 degrees where pain began.  

In addition, a higher or 20 percent rating under Diagnostic Code 5010 or 5003 for arthritis of the knee requires X-ray evidence of the involvement of two or more major joints or two or more minor joint groups.  Here, the Board is only reviewing the ratings of the left knee joint, so a rating for the left knee in excess of 10 percent based on Diagnostic Code 5010 (through Diagnostic Code 5003) is not available.  

Therefore, a higher initial rating for the Veteran's left knee disability pursuant to Diagnostic Code 5260 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

The Board next will consider whether higher or separate ratings might be assigned for the service-connected left knee disability under other diagnostic codes.  

VA examinations of record noted normal extension, although the most recent VA examination in June 2012 also noted pain from 0 to 40 degrees of extension.  While pain alone does not constitute a functional loss under VA regulations, see Mitchell v. Shinseki, 25 Vet. App. 32 (2011), here the evidence is sufficient to show that the Veteran's left knee pain on extension has resulted in additional functional limitation comparable to the 40 percent rating criteria, where extension is limited to 30 degrees, although insufficient to warrant a 50 percent rating where extension is limited to 45 degrees.  The June 2012 VA examiner specifically found functional loss in the left knee due to pain on movement and that extension of the left knee was to 40 degrees with pain.  Therefore, a separate 40 percent rating for the Veteran under Diagnostic Code 5261 is warranted for limitation of extension, effective June 13, 2012, the date of the VA examination.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261; DeLuca v. Brown, 8 Vet. App. 202 (1995); and Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

There is no objective medical evidence of subluxation or lateral instability of the left knee in the reports of VA examinations of record to support a separate rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  Therefore, the Board finds that recurrent lateral instability is not objectively shown.  

The Board has also considered whether separate or higher ratings were warranted under other diagnostic codes pertaining to knee disabilities that would afford the Veteran a higher rating.  However, there is no evidence of ankylosis of the left knee to warrant a rating under Diagnostic Code 5256; no evidence of dislocated semilunar cartilage with frequent locking pain and effusion to warrant a rating under Diagnostic Code 5258; no evidence of the removal of semilunar cartilage to warrant a rating under Diagnostic Code 5259; no evidence of the nonunion or malunion of the tibia and fibula to warrant a rating under Diagnostic Code 5262; and no evidence of genu recurvatum to warrant a rating under Diagnostic Code 5263.  38 C.F.R. § 4.71a.  

The evidence also shows that the Veteran has complained of pain and limitation of motion associated with the left knee.  The medical evidence for the period on appeal indicates that after his left knee surgery the Veteran has been treated with pain medications, a knee brace, and physical therapy.  Each VA examination of record considered the effects of painful motion.  The VA examiners reported there was no additional limitation of motion on repetitive use.  

The Board observes that the current 10 percent rating for limitation of flexion under Diagnostic Code 5260, and the separate rating granted herein for limitation of extension due to pain, contemplates the effects of any complaints of pain, fatigue, swelling, weakness, or lack of endurance.  In this case, VA examiners noted no additional functional loss or impairment but for pain on movement.  Accordingly, consideration of other factors of functional limitation does not support the grant of any higher ratings than what has been decided herein.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board acknowledges the Veteran's assertions that his left knee is painful and occasionally gives way and that he has difficulty with prolonged walking, standing, or climbing and that he should receive a higher rating for the knee.  In fact, the Board herein has awarded a separate 40 percent disability rating for limitation of extension due to functional loss.  As a layperson the Veteran is only competent to report observable symptoms, not clinical findings which are applied to VA's Schedule for Rating Disabilities.  Barr v. Nicholson,  21Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405 (1998).  The Veteran's symptomatology and treatment both before and after his left knee arthroscopy in January 2009 does not meet the criteria set forth in the applicable regulations that would permit a higher initial rating, although a separate rating based on limitation of extension is warranted.  Despite the Veteran's statements as to the symptoms of his knee disability, the objective evidence before the Board shows that those manifestations do not satisfy the diagnostic criteria for any higher or separate ratings than what has been decided herein.  

To the extent that the Veteran has asserted that he warrants an initial rating in excess of 10 percent for his left knee disability, the Board finds that the preponderance of the evidence for the period since the grant of service connection on June 20, 2008, supports no higher or separate rating than the original 10 percent disability rating assigned, except for the TTR allowed for convalescence from surgery noted above and the 40 percent disability rating awarded herein for limitation of extension, effective June 13, 2012.  The Board is responsible for weighing all of the evidence and finds that the preponderance of the evidence is against any additional higher or separate ratings.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A staged rating for the left knee is also not warranted, as there is no identifiable period on appeal during which the Veteran's left knee disability manifested symptoms meriting a higher or separate disability rating, except for the TTR allowed for convalescence from surgery noted above and the 40 percent disability rating awarded herein for limitation of extension, effective June 13, 2012.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The above determination for the Veteran's left knee disability is based on application of pertinent provisions of VA's Schedule for Rating Disabilities.  The Board notes that there is no indication that referral is warranted for consideration of the assignment of a disability rating for the left knee on an extraschedular basis during any period of this appeal.  38 C.F.R. § 3.321(b).  

To determine whether a claim should be referred for consideration of an extraschedular rating requires an analytical process.  First, a determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology must be made.  If the rating criteria are inadequate, the Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors, such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's left knee disorder and treatment were measured against the applicable criteria as authorized by associated statutes, regulations, and case law and the Veteran was granted an additional separate rating for limitation of extension.  The applicable schedular rating criteria appear adequate in this case.  Therefore, the Board need not consider whether the Veteran's left knee disability picture includes exceptional factors.  The Board finds that referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted for any time period since service connection was granted, effective June 20, 2008.  Thun v. Peake, 22 Vet. App. 111, 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  


ORDER

As new and material evidence has been received, the claim for service connection for residuals of lumbar strain is reopened.  To this extent only, the appeal is granted.  

Service connection for residuals of lumbar strain is denied.  

Service connection for peripheral nerve damage of the right lower extremity is denied.  

Service connection for peripheral nerve damage of the left lower extremity is denied.  

Service connection for tinnitus is granted.  

An initial disability rating in excess of 10 percent for residuals of injury to the left knee, based on limitation of flexion, to exclude the period from January 26, 2009, through February 28, 2009, when a TTR was in effect for convalescence following surgery, is denied.  

A separate disability rating of 40 percent, but no higher, for limited extension as a residual of injury to the left knee is granted, effective June 13, 2012, subject to controlling regulations applicable to the payment of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


